UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6961


DWIGHT A. RUDISILL,

                Petitioner - Appellant,

          v.

DARLENE DREW, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:11-cv-00956-CMC)


Submitted:   October 18, 2011             Decided:   October 21,2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Alexander Rudisill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight A. Rudisill, a federal prisoner, appeals the

district    court’s    order    accepting       the     recommendation        of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.               On appeal, we confine our

review to the issues raised in the Appellant’s brief.                     See 4th

Cir.   R.   34(b).     Because     Rudisill’s      informal     brief    does      not

challenge     the    basis   for   the       district    court’s      disposition,

Rudisill has forfeited appellate review of the court’s order.

Accordingly,    we    affirm    the     district      court’s   judgment.           We

dispense    with     oral    argument     because       the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2